               Case 18-12662-abl       Doc 169      Entered 04/18/19 15:03:04          Page 1 of 1
NVB 10−2(b) (Rev. 3/15)


                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEVADA


 IN RE:                                                      BK−18−12662−abl
                                                             CHAPTER 7
 MEDIZONE INTERNATIONAL, INC.


                                  Debtor(s)                  ORDER GRANTING VERIFIED PETITION




The submitted document "Verified Petition for Permission to Practice in this Case Only by Attorney not Admitted to
the Bar of this Court" filed by MATTHEW KRAMER is GRANTED.



Dated: 4/18/19


                                                          Mary A. Schott
                                                          Clerk of Court
